Woodward, J.:
The plaintiff in this action is the widow of one Martin Hart, and she claims to be entitled to recover from the defendant the sum of $250 as a funeral benefit, under the provisions of the constitution and. by-laws of the defendant. There is no substantial dispute as to the facts. Martin Hart joined the defendant association as a *579beneficiary member on July 12, 1887. He paid his dues regularly thereafter as such beneficiary member up to about the year 1890, when he became in arrears for dues and assessments to the amount of eight dollars and fifty cents. He was thereafter duly suspended from membership for the non-payment of dues, after proper notice, and matters stood in this position until November, 1899. At that time Hart was approached by one of the organizers of the defendant, and was urged to become reinstated in the union. It was agreed between them that Hart should be reinstated upon the payment of his back dues and assessments and other arrears up to date, and that he might make payments at the rate of five dollars per month until the amount was paid. This arrangement, except for the matter of details in the time of payment, was in accord with one of the by-laws of the corporation, and Hart made payments of five dollars on four different dates between the meeting with the organizer and April, 1900. On April 21, 1900, Hart being then at home, sick in bed, his employer made a payment of seventy nine dollars and fifty cents to the defendant, in full payment of the dues of Hart, taking a receipt for the same. Five days later Hart died, and the widow brings this action to recover two hundred and fifty dollars funeral benefit which the defendant undertakes to pay to the beneficiaries of its members under the terms and conditions named in its constitution and by-laws. It is not claimed that the plaintiff’s husband had complied with all of the conditions, or that he had been reinstated in accord with the provisions of the constitution and by-laws of the defendant, but it is urged that the defendant had, in some manner, waived the provisions of its laws, and that the moneys due from Hart having been paid to, accepted and retained by the defendant, the plaintiff is entitled to the benefit.
The learned court below has found, as a matter of fact, as stated in the opinion handed down, that the plaintiff has failed to establish facts from which a waiver on the part of the defendant can be inferred, and we are clearly of opinion that this conclusion is in a r d with the evidence. Assuming that this association of workingmen, with a limited insurance charter, might waive the provisions of its constitution and by-laws, it is clearly incumbent upon the plaintiff to establish that there has been such a waiver, and this *580cannot be done unless it is made to appeal’ that the defendant, with full knowledge of all the material facts, has intended to waive the provisions of its laws. If there was no waiver of the provisions óf the by-laws, then Hart was never fully reinstated, and the plaintiff-has no right to recover. ■ '■
But assuming that Hart had been reinstated^ and that there had* been a waiver of the conditions nécéssary to make liith a member,: still there was the provision of article 11, section 11, of the by-laws;' which provided that “ he. shall not be entitled to claim for sick benefits or funeral allowance during the time such arrearages, remain' unpaid, and for six months after the settlement óf such arrearages.”' It is conceded that Hart died within five days of the timó of the payment of the-dues; but it is urged that this provision of the by-laws is-unreasonable, against public policy, etc., and, therefore,'void. - There can be no doubt that the by-laws of a corporation must be reasonably" connected- with the purposes of-the corporation, and that -they must' Be-reasonably adapted to the accomplishment of the objects óf the'1 corporation. (Cooley Const. Lim. [6th ed.] 241; 5 Am. & Eng. Ency. of Law [2nd ed.], 91, 95, and authorities.cited in notes.) But where* the conditions imposed upon a reinstated member are the same" in effect as those demanded of new members, the presumption arises* that there is no denial of any of the reasonable rights of such rein-* stated member, and we.are not pointed to any rule of public policy1 which requires, that a member of a mutual benefit -insurance association shall.be entitled to. benefits immediately upon the payment-of his dues. Section 3 of article .3 of the constitution provides that, before a “trade member or any applicant for membership can become á beneficiary member and entitled to sick or death benefits of the..Association, he must be under forty-five years of age, and' hnist present to the Financial Secretary a certificate from a reputable-physician, to he selected by the Executive Committee, certifying him to be of sound health, and páy to the Financial Secretary -the sum of ten dollars ($10) as an initiation fee to the Benefit Fund;' but such member shall ñot be entitled- to said benefits until six months after said initiation fee is paid, and he shall be subject to all-laws and rules governing the Benefit Fund.” We are not prepared to say that this is an unreasonable regulation of the affairs of a mutual insurance association; that it is not a necessary-precaution *581to enable the association to meet its obligations to those who have contributed from time to time to its benefit fund;, and if it is rea>sonable as to new members, it would be difficult to suggest a reason why it is not reasonable, as to members who have neglected their obligations, and who have been reinstated upon complying with the conditions necessary to put them upon an equal footing with those who have carried the burden through the period of delinquency. These precautions seem to us to be necessary to protect all of the members against fraud, and in the case at bar there would seem to be no reason why the plaintiff should be put into a better position than those who have joined the association and who have not yet passed the six months probationary period. These mutual benefit associations make only small demands upon their membership, and if it were possible for persons to wait until they were at the verge of death, and then by the payment of a nominal sum be put into position to deplete the treasury, the result would be the failure of all such organizations, and the working of a wrong upon those who ’ have acted in good faith and who have complied with all of the conditions of bona fide membership. The regulation being reasonable, the conclusion here reached is not out of harmony with Hess v. Johnson (41 App. Div. 465); and it is supported by Pubino v. Fraternal Association (29 Misc. Rep. 339); Nagel v. Glasburger (32 N. Y. St. Repr. 277); Jennings v. Chelsea Division Benefit Fund Soc. (28 Misc. Rep. 556), and Saerwein v. Jamon (65 N. Y. Supp. 501; sub. nom. Saerwein v. Jamour, 32 Misc. Rep. 701). (See, also, Weiler v. Equitable Aid Union, 92 Hun, 277, 280; Taylor v. Grand Lodge A. O. of U. W. S. N. Y., 61 N. Y. St. Repr. 510; Matthews v. A. P. S. N. Y., 136 N. Y. 333, 342.)
The judgment appealed from should be affirmed, with costs.
All concurred.
Judgment of the Municipal Court affirmed, with costs.